Citation Nr: 1335826	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for residuals of a right hand injury.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to January 1964.   This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  

In the instant claim the Veteran seeks service connection for residuals of a right hand injury.  His service treatment records show that in August 1963 he sustained injuries to his right hand from striking an ambulance door; X-rays of the right hand were negative.  On service separation examination it was noted that the Veteran had fractured his hand (left or right unspecified) in service, and that there were no disabling effects.  Significantly, earlier (in June 1063) he had sustained a left hand injury, at which time a "chip -like fracture involving the base of the proximal phalanx, 5th metacarpal" was noted on X-ray.] In other words, he sustained injuries to both hands in service, the left hand injury involving a fracture, the right hand not, as shown by X-ray.  It is not in dispute that the Veteran sustained a right hand injury in service.  The critical question before the Board is one that is medical in nature, i.e., whether or not he has a current disability that is a residual of the documented right hand injury in service. 
On July 2010 VA examination, the examiner noted that during service the Veteran injured his right hand striking an ambulance, and that X-rays were taken showing fractures of the 2nd, 3rd, 4th, and 5th right hand metacarpals.  This notation conflicts substantially with what is actually shown in official records, and appears to be based primarily on the Veteran's account.  {Notably, the Veteran's record was unavailable for the examiner's review at the time of the examination.   In the addendum the examiner stated "case carefully reviewed"; this notation does not indicate one way or the other whether the Veteran's actual record was reviewed.  An examination and opinion based on an incomplete and/or inaccurate history/record are inadequate and have no probative value.  

Furthermore, the diagnosis offered on VA examination "history of right hand fractures of the fifth, fourth, third, second dorsal [sic] metacarpals of the right hand" (which remained unchanged in the addendum) is, in essence, a nondiagnosis.  It does not acknowledge whether or not there is a current disability (diagnosis, pathology, symptoms), nor does it exclude that there may be one.  The Veteran told the examiner that since the injury in service, he experiences some pain and weakness in his right hand with flare-ups occurring with weather changes. 

Accordingly, another VA examination to determine whether or not the Veteran has a current disability as a residual of his documented right hand injury in service is necessary.  

Furthermore, the record reflects that the Veteran receives ongoing VA treatment.  The VA treatment records in the claims file have not been updated since May 2011.  Updated VA treatment records of treatment for a right hand disability would be pertinent evidence that is outstanding, constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of any evaluation or treatment he may have received for his right hand, records of which are not associated with the record on appeal, and secure complete clinical records of the evaluations and/or treatment identified for the record.  

2.  Then, the RO should arrange for an orthopedic examination of the Veteran to determine whether or not he has a right hand disability as a residual of an injury in service, and if so the nature of the disability.  The record (to include this remand), must be reviewed by the examiner in conjunction with the examination.  Any tests of studies indicated must be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by clinical diagnosis) each current right hand disability entity found.   If none is found, it must be so specified, with explanation.

(b) As to each current right hand disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including as due to the documented injury therein?

The examiner must fully explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual findings/official record and the history provided/allegations made).

3.  The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

